77 F.3d 472
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. WILLIAMS, II, Plaintiff-Appellant,v.BLUEFIELD DAILY TELEGRAPH/TIMES & ALLEGHANIAN COMPANY,Defendant-Appellee,andDouglas J. HANDZEL, as Executor of the Estate of Emil J.Handzel;  Violet L. Handzel;  Smith & Lilly;  John Doe;Jane Doe, the last names being fictitious and intended forpersons or corporations having an interest in the premisesaffected herein, unknown to the plaintiff, Defendants.
No. 95-2524.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 15, 1996.

James E. Williams, II, for Appellant.   James R. Sheatsley, GORMAN, SHEATSLEY & COMPANY, L.C., Beckley, West Virginia, for Appellees.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals a district court order granting in part and denying in part motions for summary judgment and dismissal.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED